DETAILED ACTION
Response to Amendment
This office action has been issued in response to the amendment filed 08/16/21.  Claims 2, 4-12, 14-21 are pending in this application.  Applicant's arguments have been carefully considered, but are not all persuasive.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  Accordingly this action is made FINAL.


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPUB # 20170083246) in view of Kashiwase (US PGPUB # 20150109700).
	With respect to independent claims 2, 12 Liu discloses: A method of reading data from a magnetic storage device (claim 12 – rotatable disk with writeable surface) in response to a read host access commands, read/write, are directed to a rotatable disk with a writeable surface and are serviced by a magnetic storage medium 255 comprising shingled media partition 260 and unshingled media partition 265 – Liu fig 2, paragraph 0034] [host file systems may use logical block addresses (LBAs) in commands to read and write blocks of data to disk 102 without regard for actual locations (physical block address (PBA)) used internally by hard disk drive 100 – Kashiwase 0027 in view of abstract - blocks of data received from host interface unit 136 may be sequentially stored (for a write operation or inversely, loaded, for a read operation) to/from data SRAM 130 and data buffer RAM 132 before the data blocks are read/written to disk 102 (or alternatively, in the case of a read operation, after data blocks are read from disk) - Kashiwase 0032 in view of 0050], wherein the read command specifies a range of logical block addresses (LBAs) [a track includes multiple LBAs (e.g., 300 LBAs per track, etc – Liu 0035; a track range may be selected for a first rewrite (read, modify, write) operation, where track n is selected as the head track and track n+8 (i.e., m=8) is selected as the last track in the selected track range. Data from tracks n to n+7 (i.e., track n+m-1) may be read and copied to a data buffer. New data associated with at least one of the tracks n to n+8 and/or the data on at least one of the tracks n to n+8 may be read from media cache to the data buffer – Liu 0064], the method comprising: 
	reading first data from physical locations in a shingled magnetic recording (SMR) region of a magnetic storage medium of the magnetic storage device that correspond to the range of LBAs into a first buffer of a memory device of the magnetic storage device different from the magnetic storage medium [shingled (SMR) data from magnetic storage medium 260 is read/copied into a first buffer of a memory device that is different from the magnetic storage medium – in this case, media cache 245 is understood to be a memory device that is different from memory device 225 - a media cache (buffer) - Liu fig 9] [Data SRAM 130 and data buffer RAM 132, which is coupled to processing unit 120 are configured to buffer blocks of data during read and write operations – Kashiwase 0025, 0032], the first data including one or more fragments of valid user data and one or more fragments of invalid user data  [valid and invalid data fragments, (at least implicitly taught by the disclosure that: “Because data module 310 writes any valid data on track 25 to the media cache as part of combining the new data with the existing data between tracks n and n+m-1, overwriting track 25 does not result in the data from track 25 being lost” is copied during a read modify write operation – Liu 0041; also 0062 of Liu teaches this limitation to the extent that valid and invalid fragments of data are read/identified/determined before valid data is copied to the media cache]; 
non-SMR (media cache 245) data contents are read/copied to a data buffer such as media scratch pad 250 – Liu 0004, 0040-0042, fig 2]; 
	upon determining that the at least one LBA in the range of LBAs is mapped to physical locations in the non-SMR region of the magnetic storage medium [main store comprises SMR partition/region and non-SMR partition/region wherein a device-managed SMR manages the regions so that the host may simply request access to the storage device using an LBA - Liu claim 1 & paragraph 0020-0022; valid data associated with a range of LBAs may be stored in both an SMR region and non-SMR region - Liu 0040, 0064; non-SMR (media cache 245) data contents are read/copied to a data buffer such as media scratch pad 250 – Liu 0004, 0040-0042, fig 2];
	reading second data from the physical locations in the non-SMR region of the magnetic storage medium into a second buffer of the memory device, the second data including one or more fragments of updated user data [non-SMR (media cache 245) data contents are read/copied to a data buffer such as media scratch pad 250 – Liu 0004, 0040-0042, fig 2]; and 
	completing execution of the read command by transmitting the one or more fragments of valid user data from the first buffer to the host and transmitting the one or more fragments of updated user data from the second buffer to the host [contents from a combination of data buffer, media cache and media scratchpad are transmitted to a host in response to a read request – Liu 0064].
	Liu does not explicitly disclose two buffers used in an SMR system although this limitation is at least suggested by Liu since the media cache, media scratchpad and data buffer are all considered data buffers in accordance with a broadest reasonable interpretation of the instant claims.  
	Nevertheless, in the same field of endeavor Kashiwase teaches an SMR system with an adaptive buffer area [Kashiwase 0006] wherein a plurality of buffers (or different buffer zones) may be used in the course of accessing an SMR storage device [Kashiwase abstract & 0032].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use different buffers for facilitating access operations to an SMR storage device in the invention of Liu as taught by Kashiwase because it would be advantageous for enhancing access to SMR media depending on operating conditions (Kashiwase 0019).
independent claim 12, since the instant claim is substantially similar in scope relative to claim 1, it is rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim contains the following device specific limitations not explicitly required by claim 1:
	a magnetic rotatable disk with a writable surface [shingled media 260 – Liu fig 2]; 
	a memory that includes a first buffer and a second buffer [media 225 includes buffer 245 and 250]; and 
	a controller configured to execute a read command from a host which specifies a range of logical block addresses (LBAs) [controller 210 configured to execute a read command from a host which specifies a range of LBAs - Liu fig 2]: 
		With respect to dependent claim 4, 14 Liu/Kashiwase discloses wherein the first data are read from the SMR region of the magnetic storage medium into the first buffer through a single disk access [“instead of writing to the end of an SMR band with each read/modify/write operation in a conventional SMR drive, any number of tracks from one to the maximum number of tracks may be selected for a rewrite operation” wherein any number is understood to include one/single and “each” substantially corresponding to “single” – Liu 0026 in view of “reducing the number of operations performed in the rewrite operation” Liu 0024;  Liu fig 9 step 915, wherein each step is understood to correspond to a single access].
	With respect to dependent claim 5, 15 Liu/Kashiwase discloses wherein the second data are read from the non-SMR region of the magnetic storage medium into the second buffer by: determining a number of separate disk accesses for reading the second data from the non-SMR region of the magnetic storage medium; and performing the separate disk accesses of the determined number [instead of writing to the end of an SMR band with each read/modify/write operation in a conventional SMR drive, any number of tracks from one to the maximum number of tracks may be selected for a rewrite operation” wherein any number is understood to include a plurality – Liu 0026; track selection module will ultimately determine a number of disk access operations required to complete a r/w access operation - Liu 0040-0041 in view of 0023 teaching that an access operation can start at any track and end at any track with no access limitations imposed by bands/boundaries].
	With respect to dependent claim 6, 16 Liu/Kashiwase discloses wherein performing the separate disk accesses of the determined number comprises: performing a first separate disk access to read a first portion of the second data from the non-SMR region and copying the first portion to the second buffer; and performing a second separate disk access to read a second portion of the second instead of writing to the end of an SMR band with each read/modify/write operation in a conventional SMR drive, any number of tracks from one to the maximum number of tracks may be selected for a rewrite operation” wherein any number is understood to include a plurality – Liu 0026;  track selection module will ultimately determine a number of disk access operations required to complete a r/w access operation - Liu 0040-0041 in view of 0023 teaching that an access operation can start at any track and end at any track with no access limitations imposed by bands/boundaries ].
	With respect to dependent claim 7, 17 Liu/Kashiwase discloses wherein performing one of the separate disk accesses comprises: reading a first fragment of the updated user data from a first physical location in the non-SMR region; and reading a second fragment of the updated user data from a second physical location in the non-SMR region that is not adjacent to the first physical location in a rotational direction of the magnetic storage medium [media cache fragments are stored in non-SMR storage and may be non-adjacent relative to one another, for example LBA 1 and LBA 51, and may further be accessed non-sequentially - Liu 0005, 0034-0035].
	With respect to dependent claim 8, 18 Liu/Kashiwase discloses wherein performing one of the separate disk accesses further comprises: reading media-cache data that are stored in physical locations that are between the first physical location and the second physical location in the rotational direction of the magnetic storage medium [reading tracks from media cache may include reading LBA 1-10 where LBA 2-9 are between the first and second locations - Liu 0005, 0034-0035].
		With respect to dependent claim 9, 19 Liu/Kashiwase discloses wherein the media-cache data are not associated with the range of LBAs specified by the read command [if the media cache is operable as SMR storage, tracks that are not part of specific LBAs may be included for an access operation - An E -region may be used as a staging area for data which will ultimately be written to an I -region. An E -region may be configured to have either shingled or unshingled tracks - Kashiwase 0025].
	With respect to dependent claim 10, 20 Liu/Kashiwase discloses wherein the first physical location is within a predetermined number of sectors of the second physical location [Kashiwase 0021, 0034].
	With respect to dependent claim 11, 21 Liu/Kashiwase discloses wherein a first fragment of the updated user data stored in the non-SMR region of the magnetic storage medium and a first fragment of the invalid user data stored in the SMR region of the magnetic storage medium are each associated with a first range of LBAs specified in the read command; and a second fragment of the updated user data stored in the non-SMR region of the magnetic storage medium and a second fragment of the invalid track selection module will ultimately determine a number of disk access operations required to complete a r/w access operation directed to an LBA range, non-consecutive tracks will require separate disk accesses since SMR region is structured for sequential access (Kashiwase 0024) - Liu 0040-0041 in view of 0023 teaching that an access operation can start at any track and end at any track with no access limitations imposed by bands/boundaries] [Data SRAM 130 and data buffer RAM 132, which is coupled to processing unit 120 are configured to buffer blocks of data during read and write operations. For example, blocks of data received from host interface unit 136 may be sequentially stored to data SRAM 130 and data buffer RAM 132 before the data blocks are written to disk 102 – Kashiwase 0032].

 Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 8 that “The cited references generally talk about read requests, read command, and LBAs specified in read commands, but there is no disclosure in the cited references about reading first data from an SMR region into a first buffer and reading second data from a non-SMR region, both in response to a read command that specifies a range of LBAs, as recited in claims 2-11. Moreover, there is no disclosure in the cited references about completing execution of the read command by transmitting valid user data from the first buffer to the host and updated user data from the second buffer to the host.” 		[The examiner respectfully submits that the memory access architecture disclosed utilizes logical block addressing as discussed at least in 0022 of Liu. Read commands are directed to LBAs as discussed at least in 0035 & 0064 of Liu.  A track includes multiple LBAs (e.g., 300 LBAs per track, etc – Liu 0035; a track range may be selected for a first rewrite (read, modify, write) operation, where track n is selected as the head track and track n+8 (i.e., m=8) is selected as the last track in the selected track range. Data from tracks n to n+7 (i.e., track n+m-1) may be read and copied to a data buffer. New data associated with at least one of the tracks n to n+8 and/or the data on at least one of the tracks n to n+8 may be read from media cache to the data buffer – Liu 0064.  (SMR) data from magnetic storage medium 260 may be read/copied into a first buffer of a memory device that is different from the magnetic storage medium – in this case, media cache 245 is understood to be a memory device that is different from memory device 225 - a media cache (buffer) - Liu fig 9.  Valid data associated with a range of LBAs may be stored in both an SMR region and non-SMR region - Liu 0040, 0064; non-SMR (media cache 245) data contents are read/copied to a data buffer such as media scratch pad 250 – Liu 0004, 0040-0042, fig 2. Finally, contents from a combination of data buffer, media cache and media scratchpad are transmitted to a host in response to a read request – Liu 0064]
Remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Marwan  Ayash/ - Examiner - Art Unit 2133

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133